McKinstry, J., concurring
-I concur in the conclusions reached by Mr Justice McKee, with reference to the questions by him considered and discussed. But in my opinion the case of Keyes v. Little York Company, 53 Cal. 724, has no direct bearing upon any question presented now here. That was an action by an individual proprietor, his claims to an injunction being based upon alleged facts showing that he had suffered, by reason of a public nuisance, special injuries differing in kind and degree from those sustained by other members of the public ; either so, or an action to restrain a private nuisance. There, many persons whose acts had been several, and not even concurrent, were made defendants. The complaint in the action now here is in the nature of an information by the attorney general on behalf of the people of the State ; and the Gold Eun Ditch and Mining Company is the sole defendant.
Among other matters the court below found: “ Said defendant has been mining its said tracts of land for about eight years last past, in the mode and process aforesaid; and up to the time of commencing this action, and during about five months of each year of said period, has been daily discharging into the said North Fork between four and five thousand cubic yards of solid material from its said mine, to wit: of bowlders, cobbles, gravel, and sand; making a yearly discharge of at least six hundred thousand cubic yards; and will continue to discharge that quantity annually, if the working of said mine be permitted to continue; and at such rate it will require some thirty years' to mine out and exhaust said mineral land.
“ That a large portion of the material so dumped by the defendant into the North Fork of the American river has been washed down said river by the water, and commingled with tailings from other hydraulic mines; and still other material, which is the product of natural erosion, has been deposited in the beds and channels of the Sacramento and American rivers, but mostly in the American river, and upon the lands adjacent to said rivers; and that by said mining of the defendant and other mines the filling up, raising, and shallowing of said rivers has been materially increased, to the impairment of the navigation of the Sacramento river, and to the excessive overflow of the lands adjacent to said rivers, to the great injury of said *154land, and damage, discomfort, and annoyance of a great number of citizens of the State, owners of said land, and residents of said valley.”
The court found that a public nuisance had been created when this action was commenced. And the court also found that defendant was adding to, and, unless restrained, would continue to add to, the obstructions which constituted the nuisance, and thus aid in increasing and perpetuating it. This made a proper case for an injunction.
Appellant attaches grave consequence to a further finding, which is supposed to qualify those which precede it:
“ On the American river and its tributaries a vast amount of mining was done in early times, and up to this time a great deal is being done, beside that by the defendant. Ho other mine contributes annually more detritus to the river than the defendant’s; still, I am unable to say that defendant’s mine alone, without reference to the debris from other mines, materially contributes to the evils mentioned ; or, in other words, if there were no mining operations save those of the defendant, I am not prepared to say that it would materially injure the valley lands or the navigation of the river. It is the aggregate of debris from all the mines which produces the injuries mentioned in these findings.”
It is urged that, while the complaint alleges the defendant has materially contributed, and will materially contribute, to the nuisance, the judge below has declared u he is unable to say ” that defendant’s mine alone materially contributes to the evil; which (it is claimed) is either a finding that defendant’s mine does not materially contribute, or the court has failed to find on the material issue. But the meaning of the language which immediately precedes it is rendered very clear by the clause in the finding last quoted: “ or, in other words, if there were no mining operations save those of the defendant, I am not prepared to say that it would materially injure the valley lands, or the navigation of the river.”
But the contributions of defendant may have been material —substantial, real, and appreciably capable of rendering more durable and more injurious an existing nuisance—although of themselves they would not in their aggregate have produced *155the mischief mentioned in the findings. There is no contradiction, therefore, between the finding last referred to and those which determine that a large portion of the material dumped by the defendant into the North Fork has been washed down and deposited in the bed and channels of the Sacramento and American rivers, etc. None of the findings can be construed as deciding that the deposits made by defendant have contributed, or will contribute, to the shoaling of the waters in so slight a degree as not substantially to affect the building up or continuation of the obstructions to their flow, in the natural channels of the rivers.